




Exhibit 10(f)(i)
 
South Jersey Industries, Inc.
Officer Severance Plan
Effective Date: January 1, 2013
(Revised: January 23, 2015)
I.
Purpose

 
The purpose of this South Jersey Industries, Inc. Officer Severance Plan (the
“Plan”) is to provide financial assistance to any Participant (as defined in
Section II, below) whose employment with South Jersey Industries, Inc. (“SJI”)
or one of its subsidiaries South Jersey Gas Company, South Jersey Energy
Solutions, LLC, or SJI Midstream, LLC (each a “Company” and collectively the
“Companies”) is terminated under the circumstances described herein.
 
II.
Participation

 
 
A.
A Company officer designated as a Participant under this Plan by the
Compensation Committee (the “Committee”) of the Board of Directors of SJI (the
“Board”), and whose name is listed in Schedule A, as may be amended from time to
time shall be eligible to participate in this Plan, each such designated
employee, a “Participant.”

 
 
B.
A Participant may be removed from participation in the Plan by vote of the
Committee. Once such removal is effective, the former Participant will not be
entitled to benefits under the terms of the Plan unless and until again
designated as a Participant in accordance with the applicable Plan terms.

 
III.
Entitlement to Plan Benefits

 
 
A.
A Participant shall be entitled to benefits under this Plan if the Committee
determines that the following requirements of this Section III.A have been met:

 
 
1.
the Participant’s employment is involuntarily terminated by the Company without
Cause (as defined in Section III.B) or by the Participant with Good Reason (as
defined in Section III.C);

 
 
2.
the Participant is not entitled to severance benefits in connection with such
employment termination under any individual agreement entered into between the
Participant and the Company or any other Company severance or change in control
plan, program, or policy; and

 




--------------------------------------------------------------------------------




 
3.
the Participant timely executes and delivers to the Company a release of claims
in a form provided by the Company with the applicable consideration period set
forth below and such release becomes irrevocable prior to the 60th day following
the Date of Termination (as defined in Section III.D), which release shall not
release entitlement to benefits under the terms of the Plan if the Participant
is entitled to benefits under such terms. For this purpose, if the Participant
is age 40 or older, the period of time that Participant shall have to consider
the release to revoke the release after execution shall be as required by the
Age Discrimination in Employment Act (ADEA). If the Participant is under age 40,
the Participant shall have a reasonable period of time to consider the release,
such period to be as determined by the Company. If the Participant fails to
execute the release within the applicable time period, the right to receive
severance under the Plan shall terminate upon the expiration of the applicable
consideration period, unless the Company determines otherwise or unless
otherwise required by applicable law.

 
 
B.
For purposes of this Plan, “Cause” means conduct by a Participant involving one
or more of the following:



 
 
 
1.
the Participant’s willful and continued failure to substantially perform his or
her duties other than any such failure resulting from the Participant’s
incapacity due to physical or mental illness or injury, provided that the Board
or the Chief Executive Officer has provided written notice of termination for
Cause to the Participant, and the Participant has not corrected the act or
failure to act that constitutes the grounds for Cause as set forth in the
Company’s notice of termination within 30 days of the Participant’s receipt of
the notice;

 
 
2.
the Participant’s conviction of, plea of no contest to, or plea of nolo
contendere to, a crime under state or federal law;

 
 
3.
the Participant’s willful misconduct which is materially injurious to the
Companies, monetarily or otherwise; or

 
 
4.
the Participant’s unlawful use (including being under the influence) or
possession of illegal drugs on the Company’s premises or while performing the
Participant’s duties and responsibilities.

 
 
C.
For purposes of this Plan, “Good Reason” means one of the occurrence of one of
the following events with respect to a Participant:

 
 
1.
the assignment to the Participant by the Companies, without the Participant’s
express written approval, of duties inconsistent with the Participant’s
position, duties, responsibilities, titles, or offices with the Companies, or
any removal of the Participant from or any failure to re-elect the Participant
to any such positions, other than a failure to re-elect the Participant to the
Board of Directors of the Company by the Company’s stockholders;

 
 
2.
a material reduction in the Participant’s base salary, other than in connection
with an across-the-board, proportional reduction in annual base salary affecting
all similarly-situated executives of the Company;

 




--------------------------------------------------------------------------------




 
3.
the taking of any action by the Companies which would materially reduce the
Participant’s target opportunity under any annual bonus program; a relocation of
the Companies’ corporate headquarters to a location more than 50 miles outside
of Folsom, New Jersey, or the Participant’s relocation by the Company to any
place more than 50 miles from the location at which the Participant performed
the Participant’s duties, except for required travel by the Participant on the
Companies’ business;

 
 
4.
a material breach of this Plan by the Companies.

 
Notwithstanding the foregoing, for any of the foregoing acts (or failures to
act) to constitute “Good Reason,” the Participant must object in writing to the
Companies within 90 days following notification of the termination or occurrence
or proposed occurrence of the act (or failures to act), and which act (or
failures to act) is not then rescinded or otherwise remedied by the Board within
30 days after delivery of such notice and the Participant actually resigns from
employment within 30 days after the expiration of the foregoing 30-day cure
period. If the Participant’s resignation occurs after such time, the resignation
shall be treated as a voluntary resignation other than for Good Reason and the
Participant will not be entitled to severance benefits under this Plan.
 
 
D.
For purposes of this Plan, “Date of Termination” means the date on which the
Participant’s employment with the Company ends.

 
IV.
Severance Payments

 
 
A.
A Participant entitled to benefits under this Plan (and who has complied with
Section III.A.3) shall receive the following:

 
 
1.
A lump sum cash payment equal to one times the Participant’s annual base salary.

 
 
2.
Provided the Participant is eligible for and timely elects COBRA continuation
coverage, monthly reimbursement payments of the monthly COBRA premium costs for
the Participant and, where applicable, the Participant’s spouse and dependents,
for the 12 month period following the Date of Termination (the “Coverage
Period”) under the Companies’ group medical plan, as in effect from time to
time, less the amount the Participant would have been required to contribute for
such coverage if the Participant were an active participant. The COBRA health
care continuation coverage period shall run concurrently with the Coverage
Period. Notwithstanding the foregoing, the Company reserves the right to
restructure the foregoing reimbursement arrangement in any manner reasonably
necessary or appropriate to avoid penalties or negative tax consequences to the
Participant or the Company, as determined by the Company in its sole and
absolute discretion, provided that the restructured arrangement shall be
structured in a manner reasonably intended to preserve the foregoing economic
benefit to the Participant.

 
 
3.
With respect to any outstanding equity awards that vest over time, such awards
will automatically accelerate and vest and, to the extent applicable, become
exercisable, as of the Date of Termination. With respect to any equity awards
that vest based on the attainment of performance goals, such awards will vest
and, to the extent applicable, become exercisable subject to and in accordance
with the terms of the outstanding equity award agreement evidencing the award
and the plan pursuant to which it was granted.

 
 




--------------------------------------------------------------------------------




 
B.
Except as required by Section X.P, the Companies shall pay, or commence paying,
the severance payments set forth in Section IV.A.1 and 2 above within 60 days
following the Date of Termination, subject to the Participant’s execution and
non-revocation of a general release and waiver of claims in a form of agreement
prepared by the Companies. Notwithstanding any provision of this Plan to the
contrary, in no event shall the timing of the execution of the general release
and waiver of claims, directly or indirectly, result in the Participant
designating the calendar year of a payment, and if a payment that is subject to
execution of the general release and waiver of claims could be made in more than
one taxable year, payment shall be made in the later taxable year.

 
 
C.
Except as otherwise explicitly provided herein, in an individual agreement or by
Company policy, or under the terms of the applicable plan document, all
participation by the Participant in Company benefit programs, other than
participation in its health, dental and vision, coverage if a COBRA election is
timely made, shall end on the Date of Termination. No contribution to the
Company’s retirement programs may be made from or with respect to the amounts
paid under this Plan.

 
V.
Employee Retirement Income Security Act

 
The Plan constitutes an unfunded severance benefits plan that is intended to be
a welfare benefit plan within the meaning of Section 3(1) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), meet the
descriptive requirements of a plan constituting a “severance pay plan” within
the meaning of regulations published by the Secretary of Labor at Title 29, Code
of Federal Regulations, Section 2510.2(b), and administered as a “top-hat”
welfare plan maintained for select group of management or highly compensated
employees and exempt from the substantive requirements of ERISA.
 
 
A.
The “Plan Administrator” shall be one or more individuals appointed by the
Company or, if no individual is so appointed, the Company shall be the Plan
Administrator and these responsibilities shall be implemented by the Committee.
The Plan Administrator shall be the “administrator” within the meaning of
Section 3(16) of ERISA and the Named Fiduciary for purposes of Section 402 of
ERISA.

 
 
B.
The Plan Administrator shall have full power and discretionary authority to
administer the Plan in accordance with its terms and subject to the requirements
of applicable law. The Plan Administrator shall have the authority and
responsibility to: (i) construe the terms of the Plan, including the authority
to remedy any omissions, ambiguities, or inconsistencies in the provisions of
the Plan; (ii) resolve all questions of fact under the Plan, including, without
limitation, questions concerning eligibility, participation, and benefits and
all other related or incidental matters; and (iii) establish such procedures for
the Plan as it deems advisable, including the establishment of a claims
procedure consistent with Section 503 of ERISA. Such claims procedure is set
forth on Schedule B hereto.

 
 
C.
The Plan Administrator’s decisions and determinations (including determinations
of the meaning and reference of terms used in the Plan) shall be conclusive and
binding upon all Participants and their beneficiaries, heirs, and assigns, in
the absence of clear and convincing evidence that the Plan Administrator acted
in a manner that was arbitrary and capricious.



 
VI.
No Obligation to Mitigate Damages; No Effect on Other Contractual Rights

 
 
A.
A Participant shall not be required to mitigate damages or the amount of any
payment provided for under this Plan by seeking other employment or otherwise.

 




--------------------------------------------------------------------------------




 
B.
The amount of any payment provided to a Participant under this Plan shall not be
reduced by any compensation earned by the Participant as the result of
employment by another employer after the Date of Termination.

 
 
C.
The provisions of this Plan, and any payment provided for hereunder, shall not
reduce any amounts otherwise payable, or in any way diminish the Participant’s
existing rights, or rights which would accrue solely as a result of the passage
of time under any plan of benefits provided to officers and managers of the
Companies.

 
VII.
Confidential Information

 
 
A.
Confidential Information.  “Confidential Information” means all information
(including, without limitation, all business records and plans, financial
statements, customer lists and records, trade secrets, technical information,
products, product design information, price structure, costs, software, files,
books, logs, charts, studies, reports, surveys, schedules, maps, statistical
information, and other proprietary information) which may be furnished,
disclosed, or developed to or by a Participant, or which a Participant may
discover during the course of the Participant’s employment, which is not
generally known outside of SJI, or that the Participant should reasonably
believe to be proprietary or non-public information.

 
 
B.
Protection of Confidential Information.  Participant understands and
acknowledges that the Confidential Information has been developed or obtained by
SJI by the investment of significant time, effort, and expense, and that the
Confidential Information is a valuable, special, and unique asset of SJI which
provides SJI with a significant competitive advantage, and needs to be protected
from improper disclosure. In consideration for the disclosure of the
Confidential Information, Participant agrees to hold in confidence and to not
disclose the Confidential Information to any person or entity without the prior
written consent of SJI.

 
 
C.
No copying.  A Participant will not copy or modify any Confidential Information
without the prior written consent of SJI with the intent to distribute
externally.

 
 
D.
Unauthorized Disclosure of Information.  If it appears that a Participant has
disclosed (or has threatened to disclose) Confidential Information in violation
of this Plan, SJI shall be entitled to an injunction to restrain the Participant
from disclosing, in whole or in part, the Confidential Information. SJI shall
not be prohibited by this provision from pursuing other remedies, including a
claim for losses and damages.



 
E.
Return of Confidential Information.  Upon the written request of SJI, a
Participant shall return to SJI all written materials containing the
Confidential Information. Participant shall also deliver to SJI written
statements signed by the Participant certifying that all materials have been
returned within five days of receipt of the request.

 
 
F.
Limited License to Use.  A Participant shall not acquire any intellectual
property rights under this Plan except the limited right to use set out above.
Participant acknowledges that, as between SJI and the Participant, the
Confidential Information and all related copyrights and other intellectual
property rights, are (and at all times will be) the property of SJI, even if
suggestions, comments, and/or ideas made by the Participant are incorporated
into the Confidential Information or related materials during the period of this
Plan.

 
 
G.
Confidentiality after Termination of Employment.  The confidentiality provisions
of this Plan shall remain in full force and effect during the Participant’s
employment and after the termination of a Participant’s employment.

 
VIII.
Noncompetition





--------------------------------------------------------------------------------




 
 
A.
The Participant acknowledges that, during the course of the Participant’s
employment hereunder, the Participant will have access to the Companies’
customer and business prospects, knowledge of and experience in the techniques
and methods the Companies used to do business in its industries, and other
information and know-how which, even if not directly disclosed to a competitor
of the Companies, would give a competitor significant and unfair advantages over
the Companies if made available to it through the Participant’s employment.

 
 
B.
Employee acknowledges that SJI is engaged in the business of providing services
for the acquisition, sale, and transportation of natural gas, electricity, and
related products, for wholesale and retail users, and marketing total energy
management services and other energy related services, throughout New Jersey,
Pennsylvania, New York, and other geographic areas within the United States.

 
 
C.
Accordingly, unless the Participant requests in writing and is thereafter
authorized in writing to do so by the Companies, the Participant will not,
during the term of the Participant’s employment and, in the case of the
Participant’s termination from employment for any reason, for a period of one
year thereafter (collectively, “the Noncompetition Period”), directly or
indirectly own, manage, operate, join, control, or participate in the ownership,
management, operation, or control of, or be employed by, any business
corporation, proprietorship, partnership, or other entity which competes with or
is engaged in any alliance or joint venture with any of the Companies.

 


 
 
 
D.
The Participant further agrees that, unless he/she requests in writing and is
thereafter authorized in writing to do so by the Companies, the Participant will
not, during the Noncompetition Period, directly or indirectly on behalf of any
entity other than the Companies (i) induce or attempt to induce any employee or
independent contractor of the Companies to leave the employ of, or terminate or
adversely affect the contractual relationship with, the Companies, (ii) hire or
affirmatively seek any business affiliation with any person who was an employee
of the Companies within six months after such person ceased to be an employee of
the Companies, or (iii) induce or attempt to induce any customer, supplier,
licensee, franchisee, or other business relation of the Companies to cease or
reduce doing business with the Companies or in any way interfere with the
relationship between any such customer, supplier, licensee, or business relation
and the Companies (including making any negative statements or communications
about the Companies).

 
 
E.
The undertakings in this Section VIII shall apply only to those areas where the
Companies engage or propose to engage in business or which the Companies, at the
termination of the Participant’s employment hereunder have defined as their
market territory, but shall not apply if the Company is or the Companies are,
and after 30 days’ written notice to the Companies thereof continue to be, in
default of its or their obligation to make any of the payments they are then
required to make to the Participant under the Plan and the Participant is not in
default in the performance of his obligations to the Companies under the Plan.

 
 
F.
If the provisions of this Section VIII should ever be adjudicated to exceed the
time, geographic, or other limitations permitted by applicable law in any
jurisdiction, then such provisions shall be deemed reformed in such jurisdiction
to the maximum time, geographic, or other limitations permitted by the law
applicable in that jurisdiction. In addition, the Participant hereby authorizes
the Companies to bring the Participant’s obligations hereunder to the attention
of, and to provide a copy or description of pertinent Sections of this Plan to,
any entity which the Companies believe may offer or has offered employment to
the Participant.

 
IX.
Papers

 




--------------------------------------------------------------------------------




All correspondence, memoranda, notes, records, reports, plans, and other papers
and items received or made by the Participant in connection with his or her
duties shall be the property of the Companies, and the Participant shall not
have any property rights to such items when he or she is no longer an employee
of the Companies.
 
X.
Miscellaneous

 
 
A.
Enforcement.  The Participant acknowledges that in the event of his or her
breach or threat of breach of Sections VII, VIII, and IX of this Plan, the
Companies’ remedies at law will be inadequate and, in such event, the Companies
will be entitled to appropriate injunctive and other equitable relief in
addition to its legal remedies.



 
B.
Notices.  All notices and other communications provided for herein that one
party intends to give to the other party shall be in writing and shall be
considered given when emailed, mailed by certified mail, return receipt
requested, or personally delivered, either to the party or at the address set
forth below (or to such other address as a party shall designate by notice
hereunder):

 
If to the Companies, to:
 
South Jersey Industries, Inc.
Attn: Chief Executive Officer
Number One South Jersey Plaza
Folsom, New Jersey 08037
 
If to the Participant, to the latest address on file with the Company’ Human
Resources Department
 
C.
Amendment and Termination.  This Plan and the benefits described herein or set
forth on Schedule A may be amended or terminated by the Committee at any time.

 
 
D.
Binding Effect and Non-Assignability.  This Plan shall inure to the benefit of
the Participant’s heirs and personal representatives and shall be binding upon
the successor of the Companies, including any entity with which the Companies
may be merged or consolidated or which may acquire all or substantially all of
the assets of the Companies.

 
 
E.
Arbitration.  Following a Participant’s exhaustion of the claims procedures set
forth in Schedule B, any controversy or claim arising out of or relating to this
Plan or the breach thereof shall be settled by arbitration in the County of
Atlantic, State of New Jersey, in accordance with the rules then in effect of
the American Arbitration Association (“AAA”), and judgment upon the award
rendered may be entered in any court having jurisdiction thereof. In any such
arbitration each party will choose one arbitrator and those two arbitrators will
choose a third. Each party will pay the costs associated with its arbitrator and
will divide equally the cost associated with the third arbitrator. The parties
will divide equally the costs and fees associated with AAA. Notwithstanding
anything to the contrary in this Section X.F, either party may commence in any
court having jurisdiction over the parties hereto any action to obtain
injunctive relief.







--------------------------------------------------------------------------------




 
F.
Equitable Relief.  The Companies and the Participant confirm that the
restrictions contained in Sections VII, VIII, and IX are, in view of the nature
of the business of the Companies, reasonable and necessary to protect the
legitimate interests of the Companies, and that any violation of any provision
of those Sections will result in irreparable injury to the Companies. The
Participant hereby agrees that, in the event of any breach or threatened breach
of the terms or conditions of the Plan by the Participant, the Companies’
remedies at law will be inadequate and, in any such event, any of them shall be
entitled to commence an action for preliminary and permanent injunctive relief
and other equitable relief in any court of competent jurisdiction,
notwithstanding any provision hereof relating to arbitration. The Participant
further irrevocably consents to the jurisdiction of any state or federal court
located in the State of New Jersey over any suit, action, or proceeding arising
out of or relating to this Section and hereby waives, to the fullest extent
permitted by law, any objection that he may now or hereafter have to such
jurisdiction or to the laying of venue of any such suit, action or proceeding
brought in such a court and any claim that such suit, action or proceeding has
been brought in an inconvenient forum. The Participant agrees that effective
service of process may be made upon him by mail under the notice provisions
contained in Section X.B. No party hereto shall be required to post a bond prior
to the commencement of any suit, action or proceeding relating to this Section.

 
 
G.
Governing Law.  To the extent not preempted by ERISA, this Plan shall be
governed by the laws of the State of New Jersey.

 
 
H.
Entire Plan.  The terms of this Plan supersede all severance provisions of any
agreement executed between each Participant and the Company including, but not
limited to, offer letters, individual employment agreements, and any other
policy or program of the Company.

 
 
I.
Waiver.  Any term or provision of this Plan may be waived in writing at any time
by the party entitled to the benefit thereof. The failure of either party at any
time to require performance of any provision of this Plan which has not been
waived in writing shall not affect such party’s rights at a later time to
enforce such provision. No consent or wavier by either party to any default or
to any breach of a condition or term of this Plan shall be deemed or construed
to be a consent or waiver to any other breach or default.

 
 
J.
Invalidity of Portion of Plan.  If any provision of this Plan or the application
thereof to either party shall be invalid or unenforceable to any extent, the
remainder of this Plan shall not be affected thereby an shall be enforceable to
the fullest extent of the law.

 
 
K.
Recoupment.  All payments provided under this Plan shall be subject to any
recoupment or clawback policies approved by the Board from time to time that
allow recoupment of any severance if the Participant engages in activities or
takes actions that cause detrimental harm to the Companies or unjustly enrich
the Participant.



 
L.
Benefits of the Plan.  This Plan is for the benefit of each of the Companies,
and each of them as well as the Companies shall have standing to enforce it as
though it is a party hereto. Each reference in this Plan to an obligation by any
of the Companies shall be a reference to the obligation of the Company to cause
the Companies to perform such obligation. Each undertaking by any of the
Companies in this Plan shall be the undertaking of the Company to cause the
Companies to perform such undertaking.

 
 
M.
No Fiduciary or Employment Relationship.  Nothing contained in this Plan and no
action taken pursuant to the provisions of this Plan shall create or be
construed to create a trust of any kind or fiduciary relationship or contract
for employment between the Company and any employee, and nothing in this Plan
shall affect the right of the Company to terminate the employment of any
employee for any reason whatsoever.

 




--------------------------------------------------------------------------------




 
N.
Withholding.  All payments under this Plan shall be made subject to applicable
tax withholding, and the Company shall withhold from any payments under this
Plan all federal, state, and local taxes as the Company is required to withhold
pursuant to any law or governmental rule or regulation. The Participant shall be
solely responsible for all federal, state, and local taxes due with respect to
any payment received under this Plan.

 
 
O.
Compliance with Section 409A of the Internal Revenue Code.

 
 
1.
This Plan shall be interpreted to avoid any penalty sanctions under section 409A
of the Internal Revenue Code of 1986, as amended, and the regulations thereunder
(“Section 409A”). If any payment or benefit cannot be provided or made at the
time specified herein without incurring sanctions under Section 409A, then such
benefit or payment shall be provided in full at the earliest time thereafter
when such sanctions will not be imposed. For purposes of Section 409A, all
payments to be made upon the Participant’s termination of employment under this
Plan may only be made upon the Participant’s “separation from service” within
the meaning of such term under Section 409A, each payment made under this Plan
shall be treated as a separate payment, and the right to a series of installment
payments under this Plan shall be treated as a right to a series of separate
payments.     

 
 
2.
All reimbursements and in kind benefits provided under this Plan shall be made
or provided in accordance with the requirements of Section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during the Participant’s lifetime (or during a shorter period of time
specified in this Plan), (ii) the amount of expenses eligible for reimbursement,
or in kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in kind benefits to be provided, in any other
calendar year, (iii) the reimbursement of an eligible expense will be made on or
before the last day of the calendar year following the year in which the expense
is incurred, and (iv) the right to reimbursement or in kind benefits is not
subject to liquidation or exchange for another benefit. If expenses are incurred
in connection with litigation, any reimbursements under the Plan shall be paid
not later than the end of the calendar year following the year in which the
litigation is resolved.

 
 
 
3.
Notwithstanding any provision in this Plan to the contrary, if at the time of
the Participant’s termination of employment with the Companies, SJI has
securities which are publicly-traded on an established securities market and the
Participant is a “specified employee” (as such terms is defined in Section 409A)
and if it is necessary to postpone the commencement of any payments upon the
Participant’s termination of employment to prevent any accelerated or additional
tax under Section 409A, then the Companies shall postpone the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to the Participant) that
are not otherwise paid within the short-term deferral and separation pay plan
exceptions under Treas. Reg. section 1.409A-1(b)(4) and (9), respectively, until
the first payroll date that occurs after the date that is six months following
the Participant’s “separation from service” with the Companies. If any payments
are postponed due to such requirements, such amounts shall be paid in a lump sum
to the Participant, and any installment payments due to the Participant shall
recommence, on the first payroll date that occurs after the date that is six
months following the Participant’s “separation from service” with the Companies.
If the Participant dies during the postponement period prior to the payment of
the postponed amount, the amounts withheld on account of Section 409A shall be
paid to the personal representative of the Participant’s estate within 60 days
after the date of the Participant’s death.

 
 
4.
Notwithstanding the foregoing, to the extent that the Plan or any payment or
benefit hereunder were determined not to comply with Section 409A, then neither
the Company, the Committee, the Plan Administrator, nor its or their designees
or agents shall be liable to the Participants or any other person for any
actions, decisions, or determinations made in good faith.







--------------------------------------------------------------------------------




  
Schedule A


Participants (Section II.B)
 
Stephen H. Clark
Jeffrey E. DuBois
Edward J. Graham
Gina Merritt-Epps
Michael J. Renna

 






